DETAILED ACTION
This action is in response to claims filed 16 April, 2021 for application 14/215877 filed 17 March, 2014. Currently claims 1, 3-6, 8 and 9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 3, 6, 8 and 9 are objected to because of the following informalities:  
The numbering of the steps in the claims is confusing and conflicts with independent claim numbering. First indented numbers should be replaced by uppercase Roman numerals so that the steps cannot be mistaken for independent claims.  
All instances of terms in quotation marks in claims 1, 3-6, 8 and 9 are improper.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "suitably programmed computer" in claims 1, 3, 6, 8 and 9 is a relative term which renders the claim indefinite.  The term "suitably programmed computer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, suitably programmed will be interpreted as any generic computer. Claims 4 and 5 are rejected due to their dependence on claim 3.
The term “or another technique” in claims 1, 3, 6, 8 and 9 is indefinite since it is unclear what the metes and bounds of the claim are. “Or another technique” can be interpreted as completely by hand but for the suitably programmed computer which can be interpreted as a generic computer with no specialized software. Claims 4 and 5 are rejected due to their dependence on claim 3.
The term “statistically indistinguishable from any other sets without resort[sic] to experimentation” in claims 3, 6 and 9 is not defined by the claim or specification that would apprise one of ordinary skill in the art the metes and bounds of the claims. Claims 4 and 5 are rejected due to their dependence on claim 3.
Claims 3, 6, and 9 recite the limitation "the above determined pathways" in step 1c.  There is insufficient antecedent basis for this limitation in the claim. Claims 4 and 5 are rejected due to their dependence on claim 3.
The term “(if any)” in claim 3 is not defined by the claim or specification that would apprise one of ordinary skill in the art the metes and bounds of the claims. Claims 4 and 5 are rejected due to their dependence on claim 3.
The term “instead of step 4-6” in claim 5 is indefinite as only 5 steps are defined.
The term “and variants” in claims 6 and 9 is not defined by the claim or specification that would apprise one of ordinary skill in the art the metes and bounds of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “instead of step 4-6”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing experimental manipulations without significantly more. 
 claim 1, 
In step 1, the claim is directed to the statutory category of a method.
In step 2a prong 1, Claim 1 recites: inputting a dataset…, applying generalized local learning…, experimentally manipulating T, determining pre- and post-manipulation values…, input the manipulation values…, outputting the local causal pathway of T… Steps 2 and 3 are in the alternative and only one is being considered. The limitations of inputting, applying, manipulating, determining and outputting, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, other than reciting “a suitably programmed computer”, nothing in the claim elements precludes the steps from being considered mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “suitably programmed computer”. The suitably programmed computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Additionally, “optimizing” and “big data dataset” 
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using a suitably programmed computer” to perform the inputting, applying, manipulating, determining and outputting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b) and (f). The claim is not patent eligible.
Regarding claim 3, 
In step 1, the claim is directed to the statutory category of a method.
In step 2a prong 1, Claim 1 recites: inputting a dataset…, applying TIE*…, creating a list…, forming a catalogue…, creating a list of effects…, creating a list  of direct causes…, creating a list of direct effects…, outputting the local causal pathway of T… The limitations of inputting, applying, creating, forming, and outputting, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, other than reciting “a suitably programmed computer”, nothing in the claim elements precludes the steps from being considered mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the 
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “suitably programmed computer”. The suitably programmed computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Additionally, “optimizing” and “big data dataset” in the preamble do not hold any patentable weight and amount to intended use of the method. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using a suitably programmed computer” to perform the inputting, applying, creating, forming, and outputting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b) and (f). The claim is not patent eligible.
Regarding claims 4 and 5, they recite additional steps of identifying all causes of and effects… and all variables in the list are manipulated… respectively. These 
Regarding claim 6, 
In step 1, the claim is directed to the statutory category of a method.
In step 2a prong 1, Claim 1 recites: inputting a dataset…, applying TIE*…, creating a list of variables…, performing experimental manipulation…, outputting the local causal pathway of T… The limitations of inputting, applying, creating, performing, and outputting, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, other than reciting “a suitably programmed computer”, nothing in the claim elements precludes the steps from being considered mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “suitably programmed computer”. The suitably programmed computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using a suitably programmed computer” to perform the inputting, applying, creating, performing, and outputting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b) and (f). The claim is not patent eligible.
Regarding claim 8, 
In step 1, the claim is directed to the statutory category of a method.
In step 2a prong 1, Claim 1 recites: inputting a dataset…, applying generalized local learning…, performing experimental manipulation…, deciphering causal roles…, and outputting the local causal pathway of T… The limitations of inputting, applying, performing, deciphering, and outputting, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, other than reciting “a suitably programmed computer”, nothing in the claim elements precludes the steps from being considered mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “suitably programmed computer”. The suitably programmed computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Additionally, “optimizing” and “big data dataset” in the preamble do not hold any patentable weight and amount to intended use of the method. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “using a suitably programmed computer” to perform the inputting, applying, performing, deciphering, and outputting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Please see MPEP §2106.05(b) and (f). The claim is not patent eligible.
Regarding claim 9, 
In step 1, the claim is directed to the statutory category of a method.
In step 2a prong 1, Claim 1 recites: inputting a dataset…, applying TIE*…, creating a list of variables…, performing experimental manipulation…, reconstructing 
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “suitably programmed computer”. The suitably programmed computer in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of manipulating a variable) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Additionally, “optimizing” and “big data dataset” in the preamble do not hold any patentable weight and amount to intended use of the method. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 
Response to Arguments
Applicant's arguments filed 16 April, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pp10-13 that the interpretation of Big Data and the extraordinarily complex nature of the method are impossible to perform in the human mind and are thus not directed to an abstract idea. Examiner respectfully disagrees as Big Data and the optimization of the method are merely mentioned in the preamble and are interpreted as an intended use/field of use which does not hold any patentable weight. While the examiner still contends that mental processes are applicable to the claims, the rejection has been revised to interpret the claims as directed to mathematical concepts. The claims are generally directed to creating lists of variables and manipulating them in some way to identify causes and effects. By Broadest Reasonable Interpretation this manipulation can be performed by “another method” and “a suitably programmed computer” which is indefinite and can encompass just about any method of determining if variable X is a cause or effect of another variable. The complex nature of the specification is not captured in the claims to amount integration into a practical application or significantly more than the abstract idea.
Conclusion
No art has been found that fairly discloses the limitations of claims 1, 3-6, 8 and 9 either alone or in combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/           Primary Examiner, Art Unit 2122